internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date a b department of the treasury certified taxpayer_identification_number c person to contact employee id number ’ tel fax refer reply to ap la emw ‘and subsequent in re exempt status tax years years uil index dear this is a final adverse determination as to your application_for exempt status under sec_501 of the internal_revenue_code as an organization described under sec_501 our adverse determination was made for the following reason s you are not operated exclusively for an exempt_purpose enumerated in sec_501 of the code you have failed to show that your activities are educational withir the meaning of sec_1 c - d i of the regulations furthermore you have failed to establish that you are operated exclusively for an exempt_purpose rather than for the benefit of private interests thereby violating the proscription against private benefit lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ' ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager cc department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil dollar_figure tax_exempt_and_government_entities_division date org address legend a date b state c date d emp e emp f date g co-1 h co-2 city j l co-3 m city n co-4 o co-5 p co-6 xx date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues are you organized and operated exclusively for sec_501 purposes are you operating to primarily serve the private interests of your founder facts you were originally incorporated on ainb witha stated purpose of investigating academic fraud you filed articles of amendment on c and amended your purposes as follows letter cg 11-20xx catalog number 47628k the specific purpose of the corporation is to advocate for the legal rights of an unrepresented charitable_class of federal student_loan recipients and lenders of the o the articles also indicate that you will investigate state administered student_loan programs on improprieties under the guidelines of the higher education act litigate for collateral restitution commission a report on institutional misconduct reimburse members of the charitable_class and o lenders under the p prior to incorporation the founder d as an individual brought about the following actions in 19xxx d as an individual filed a complaint alleging academic fraud and civil rights violations with the b vice chancellor for student affairs at university of b on activities of academic fraud and civil rights violations in 19xx d as an individual filed a complaint with the u s department of education’s office for civil rights the federal_agency did not review the alleged violations under title vi of the civil rights act of 19xx of whether administrators at the university of b knowingly and intentionally denied african american students course repeats good academic standing at the university of b campus on the basis of race ii whether faculty coercion activities knowingly and intentionally violated the faculty code of conduct on the basis of race and whether faculty members knowingly and intentionally destroyed important documents to conceal evidence of academic fraud on the basis of race in 20xx d as an individual filed a complaint alleging that faculty members violated the faculty code of conduct with the university of b at j which was returned for defects in december 20xx the u s supreme court rescinded the statute_of_limitations on defaulted student loans to collect defaulted student loans by offsets paid through social_security_benefits there were then federal offsets made against d's social_security_benefits shortly after this you were formed since incorporation your activities primarily consist of repeatedly filing public record requests with state agencies and filing complaints in local and federal courts several of these filings show you and d as petitioners these actions focus on e for his role in the passage of f an initiative chaired by e that amended b's constitution you claim that the passage of f increased foreign student admissions and thus an increase in the number of foreign graduates furthering the objective of covert undercover operations in the united_states facilitated by the activities of e and his organizations g h your requests and complaints consisted of the following eis the founder of organizations g and h in september 20xx you filed a complaint with m’s department of consumer and regulatory affairs alleging that the federal tax-exempt status of g and h had been revoked by the m this complaint also charged that these organizations may have registered false addresses in b and have operated under a revoked corporate statute in b the complaint also charged that e violated a number of tax codes failed to register his tax exempt organizations’ with m’s letter cg 11-20xxx catalog number 47628k department of tax and revenue and failed to pay m's taxes complete a forensic tax analysis into e's tax exempt_organizations g and h criminal investigations office of the local district attorney's office wrote the following you retained a law firm to in march 20xx the no credible_evidence to support a finding other than the fact that g and h's officials’ actions were anything other than an oversight in failing to file required documents and the paying of fees once the oversight was discovered officials took immediate steps to come into compliance with the tax exempt regulations in all three jurisdictions in december 20xx you filed a complaint with the department of treasury alleging that e was involved in tax_evasion the department of treasury acknowledged receipt of the information in february 20xx you requested statistics from the state department to prove allegations that e was facilitating a chinese covert operation to increase chinese student enrollment in american universities students attending american universities you wrote that this supported your allegations because the statistics provided to you showed an increase in the number of chinese in march 20xx you filed an identical complaint to d's complaint filed as an individual in 20xx with the academic senate and board_of regents you alleged in this complaint that faculty members wrote fraudulent evaluations of african american students and violated the faculty code of conduct the complaint was returned to you for the same defects as in 20xx in october 20xx you hired attorneys in order to look for indications that e a was an unregistered foreign agent whose initiatives masked as civil rights proposals so as to circumvent the amendment of the us constitution were designed to increase the number of foreign students enrolled in scientific programs in us colleges and universities b abused his position as a member of the b board_of regents by failing to disclose a conflict of interest with respect to a transaction approved by them c abused his position as a member of the board_of regents by failing to disclose a conflict of interest regarding his affiliation with the b_ civil rights initiative d used tax exempt corporations to deceive voters and tax payers about the true nature of his activities in the interest of a foreign government as a result the attorneys conducted an analysis of the form 990's of g and h 20xx letters were sent by the attorneys to the irs focusing on discrepancies that appear on the form_990 filed by g and h and listing possible violations by g and h and compensation paid to e by gand h the attorney's also sent a letter to m’s office of tax and revenue the irs acknowledged receipt of this information in january in july 20xx you filed a record request under the b public records act for all records concerning e's role in the passing of f from the office of the then b governor during the passing of f these records were sealed for at least years by executive privilege the b attorney_general responded that the records you sought did not fall into any of the statutory exceptions letter cg 11-20xx catalog number 47628k e committed several violations of the b political reform act in order to end affirmative in january 20xx you filed a complaint with the b fair political practices commission alleging that action in b in april 20xx the commission responded that after reviewing your allegations and supporting documentation the alleged violations are beyond the 5-year statute_of_limitations for commencing any administrative action and there were no facts presented or evidence presented that would allow for tolling of the statute_of_limitations in june 20xx you and d as a private person as co-plaintiffs filed a complaint in the united_states district_court for the eastern district of b requesting judicial review of the decisions by the b board_of regents the b attorney_general and the b fair practices commission this complaint also included an allegation that university of b faculty members conspired to increase the student default rates of student loans in the early 1990s the proceeds from these loan defaults were then used to finance e’s initiative to eliminate affirmative action in b the complaints also allege that proponents of the court to remove the federal offset against d and stop all loan collection activities f discriminated against your founder d and petition you received a proposal from n to raise contributions you indicated that to date no contributions were raised through n expenses for professional fees you indicated that this is an estimate based on projected litigation expenses l a for-profit entity controlled by d you provided a line of credit agreement that was signed by d as both borrower and the lender to date though the only source_of_income is that from a line of credit from you provided financial data showing no revenue and to date your activities have been focused on filing complaints with various state and federal agencies against e and the two non-profit organizations g and h you provided a copy of an unsigned petition dated july 20xx with d and you as plaintiffs and the u s department of education and the internal_revenue_service as defendants which contains various allegations against e and the two organizations g h the petition also included statements of fact regarding discrimination against d and a petition to order the us department of education to remove federal offset against d for defaulted student loans law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations states that the words private shareholder or individua mean an individual having a persona and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt letter cg 11-20xx catalog number 47628k sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations state that an organization is not organized and operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirements it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_68_263 c b describes an organization a substantial part of the activities of which was the distribution of publications that sought to discredit particular institutions and individuals based on unsupported opinions and incomplete information did not qualify for exemption the instruction of the public by recognized educational methods on political or moral significance of an extreme doctrine and the threat it represents to the united_states may qualify for exempt status under sec_501 of the code however the instant organization attacks against the identified individuals and institutions were not supported by a sufficiently full and fair exposition of the pertinent facts to permit the public to form opinions or judgment independent of those presented and therefore these activities did not constitute instruction of the public within - the meaning of sec_1_501_c_3_-1 of the regulations cited above since these activities represented a substantial part of the organization's activities the organization is not exempt from federal_income_tax under sec_501 of the code revrul_80_278 1980_42_irb_8 1980-2c b wl describes an organization that qualified under sec_501 its purpose is to protect and restore environmental quality and whose principle activity consisted of enforcing environmental legislation through instituting litigation as a party plaintiff this was accomplished by employing private attorneys to conduct litigation activities in addition no lawsuits were brought in where a substantial purpose was to benefit private interests in making the determination of whether an organization's litigation’s activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test the organization's activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and letter cg 11-20xx catalog number 47628k the activities are in furtherance of the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose revrul_81_94 1981_1_cb_330 describes an organization that was founded by a professional nurse and was used as a vehicle for handling the nurse's personal financial transactions and thus did not qualify for exemption it served the private interests of the founder rather than a public interest in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable religious or educational_purposes you are not as described in sec_501 -1 a because you are not organized and operated exclusively for one or more of the purposes specified in that section you are not organized exclusively for one or more c exempt purposes since your organizing document your articles of incorporation does not limit your purposes to one or more exempt purposes you are not operated for exempt purposes since your purposes are to file complaints against e question the exempt status of g and h and petition the court that d was discriminated on the basis of race incurred financial hardship as a result of e's activities and to remove the federal offset against d and cease all loan collection activities you are not as described in sec_1 -1 c and c -1 d ii of the regulations because more than an insubstantial part of your activities as indicated above further the private interests of d you are like the organization in revrul_68_263 because your activities have predominately been focused on discrediting e you are not like the organization described in revrul_80_278 1980_42_irb_8 2c b your litigation is aimed at discrediting e and in addition is being pursued with the substantial purpose of benefitting the private interest of d because your litigation activities primarily benefit your founder organization described in revrul_81_94 1981_1_cb_330 petition is to seek equitable indemnity relief to remove the federal offset and to cease any and all loan collection activities against d you are also like the since your finally you are like the organization described in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 since you are operating for the substantial non exempt_purpose of benefiting your founder letter cg 11-20xx catalog number 47628k your position you stated you have provided the necessary information to satisfy the requirements in order to qualify under sec_501 and the public will benefit through greater transparency of these academic institutions you contend your activities are serving a public purpose within the meaning of sec_501 you also stated in your letter dated aug 20xx that if the irs denies tax exemption status you would rescind the articles of incorporate sic filed with the b secretary of state as a public corporation and raise capital under a private offering service's response to applicant's position your activities have consisted of litigation focused on discrediting e and the non-profit entities formed by him g and h cease loan collection activities against d any benefit the public may receive from your operations is incidental to your substantial private purposes in addition your petitions are aimed at removing a federal offset and to these actions show an overriding purpose to benefit d conclusion based on the above information we find that you are not organized and operated for exempt purposes within the meaning of sec_501 with regard to issue you are not organized for exempt purposes because the language contained in your articles of incorporation is broader than described in sec_501 you are not operated for such purposes because your activities are not exclusively charitable religious or educational the petitions filed by you do not constitute instruction of the public within the meaning of sec_501 litigation activities more than insubstantially further the private interests of in addition your your founder d with regard to issue we find that you are operating primarily to serve the private interests of your founder d because your activities are similar to activities d conducted prior to your formation your activities include d as a co-plaintiff on complaints filed and the complaints specifically ask the courts to remove the federal offset against d and cease any and all loan collection activities against d accordingly we conclude that you do not qualify for exemption under code sec_501 since private interests are furthered we have also determined that you do not qualify under any other subsection of sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include letter cg 11-20xx catalog number 47628k a o a o d the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at website forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service internal_revenue_service you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely letter cg 11-20xxx catalog number 47628k enclosure publication robert s choi director exempt_organizations rutings agreements letter cg 11-20xx catalog number 47628k
